TRAYNOR, J.
I dissent. In my opinion plaintiff was guilty of contributory negligence as a matter of law. (See my concurring opinion in Satterlee v. Orange Glenn School District, ante, p. 581 [177 P.2d 279].) Under the instruction given by the trial court, riding on the streetcar steps in violation of the ordinance was merely evidence of negligence, and the jury was permitted to apply as a standard, the conduct of a man of ordinary prudence rather than the standard prescribed by the ordinance.
The principal issue in this case is whether the plaintiff was “riding” on the streetcar steps in violation of the ordinance. In Connard v. Pacific Elec. Ry. Co., 14 Cal.2d 375, 377-378 [94 P.2d 567], this court, construing the same ordinance, determined that the plaintiff in that case was not “riding” on the steps of a streetcar within the meaning of the ordinance if he used the steps preparatory to alighting therefrom after the car had already slowed down for a stop but “had not *614quite come to a complete stop.” In that case the court stated: ‘ ‘ There is a clear distinction between the conduct of one who over a period of time deliberately stands or ‘rides’ on the steps of a moving car, and the conduct of one who merely undertakes, after the signal to stop has been given, to use the steps in the course of a continuous route from car seat to station platform. The former conduct may be a violation of the ordinance, negligence per se, and the latter not come within the terms of the prohibition.” Conversely, a person is not “riding” on the steps within the meaning of the ordinance, when he uses the steps with the reasonable expectation of proceeding directly into the streetcar without stopping on the steps and finds that it is impossible to do so after the car starts to move and he can no longer safely alight. On the other hand, if he cannot reasonably expect to proceed directly into the streetcar without stopping on the steps but stands on the steps after the ear gets under way, even though he intends to remain there only until such time as there is room inside, his conduct is in violation of the ordinance. It is clear that the ordinance was directed against the use of streetcar steps for transportation while the car is crowded even though a “rider” may expect to move to a proper place as soon as it becomes available. There is greater likelihood of riding on streetcar steps under such circumstances than when there is ample room inside.
The uncontroverted evidence in the present case showed that when plaintiff boarded the steps, he could not reasonably expect to proceed directly from the steps to the car platform without stopping on the steps and that he stood on the steps after the ear started with the intention of remaining there until such time as there was room inside. Plaintiff himself testified that before he boarded the car he knew that other passengers were riding on the steps. He also testified that he paid his fare and took a transfer after the car started, thus showing the lack of any intention to get off at the first safe opportunity in the event he was unable to get inside. Under the circumstances a reasonable jury could only conclude that plaintiff was riding on the steps within the meaning of the ordinance.
Before a verdict may be directed there must be not only a violation of the ordinance, but a causal relation between the conduct in violation of the ordinance and the injuries sustained by the plaintiff. The unconflicting evidence disclosed *615by the record shows that the automobile struck the side of the streetcar and ripped off the steps, including the step on which plaintiff was standing. If plaintiff had been standing on the platform or in the interior part of the car, he would not have been injured. No reasonable jury, therefore, could doubt that plaintiff’s conduct in violation of the ordinance was in fact a contributing cause of his injuries.
It has been suggested that the ordinance does not provide a proper standard of conduct to determine the question of contributory negligence of persons riding on streetcar steps, since its purpose is to protect the passengers from harm rather than to protect street railways from liability. A statute or ordinance designed for the protection of the class of persons that includes the plaintiff provides the standard of conduct in determining contributory negligence, for “Unlike assumption of risk, the defense does not rest upon the idea that the defendant is relieved of any duty toward the plaintiff. Rather the plaintiff is denied recovery because his own conduct dis-entitles him to maintain the action. In the eyes of the law both parties are at fault. ’ ’ (Prosser, Torts, § 393; see Rest., Torts, §466, comment f.) The purpose of the ordinance in question was to protect the users of streetcars from injuries like that sustained by plaintiff. Violation of a duty to protect oneself, including a duty imposed by statute, constitutes contributory negligence. (Meincke v. Oakland Garage, Inc., 11 Cal.2d 255, 256 [79 P.2d 91]; Koeppel v. Daluiso, 118 Cal.App. 442, 446 [5 P.2d 457] ; see Connard v. Pacific Elec. Ry. Co. supra, at 376; Rest. Torts, §§469, 475.)
Since the uncontradicted evidence showed that plaintiff was contributively negligent as a matter of law and that this negligence was a contributing cause of plaintiff’s injuries, defendant’s motion for a directed verdict should have been granted.
Appellant’s petition for a rehearing was denied February 27, 1947. Traynor, J., voted for a rehearing.